DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 16-26, 28 and 29 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Afsenius (US Pub. No. 2005/0068454) in view of Kaplinsky (US Pub. No. 2005/0140786), and further in view of Kravitz et al. (US Patent No. 8,326,142).
Regarding claims 9-13, 16, 23-26 and 29, Afsenius teaches an image capture device comprising:

an optical device to receive an image via the optical element (RP);
a first sensor (D1) configured to receive the image from the optical device via a second ray path having a first optical path length;
a second sensor (D2) configured to receive the image from the optical device via a second ray path having a second optical path length; and 
an image processor electrically coupled to the first sensor and the second sensor, the image processor configured to obtain a focused image, wherein the focused image has an extended depth of field based on the first optical path and the second optical path (para. 39);
wherein a first depth of field is based on the first optical path length and a second depth of field is based on the second optical path length (para. 39) [claims 10, 24];
a third sensor (D3) configured to receive the image from the optical device via a third ray path having a third optical path length, wherein the extended depth of field is based on the first optical path length, the second optical path length and the third optical path length (para. 39) [claims 11, 25];
wherein a first depth of field is based on the first optical path length, a second depth of field is based on the second optical path length, and a third depth of field is based on the third optical path length (para. 39) [claims 12, 26];
wherein the optical device (RP) is a beam splitter [claim 13]; and 
wherein the optical element has an aperture of F/2.8 or F/2.0 (para. 32) [claims 16, 29].
	Afsenius does not specifically teach the second image sensor of a second type which is different from the first image sensor of the first type and the processor configured to obtain an image in a low light condition based on the first image and the second image.
	Kaplinsky teaches an image capture device comprises a first image sensor of a first type (Fig. 1, item 105), a second image sensor of a second type (104) and a processor configured to obtain a focus image in a low lighting condition (para. 12).

	Afsenius, as modified by Kaplinsky, does not specifically teach a second optical element disposed between the optical device and the first sensor, wherein the second optical element is configured to adjust a field of view.
	Kravitz teaches an image capture device comprising: a second optical element (104a) disposed between the optical device and the first sensor, wherein the second optical element is configured to adjust a field of view (zoom lens).
	It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second optical element as taught by Kravitz within said image capture device in order to help reduce chromatic aberration (Kravitz’s col. 5, ll. 30-32).
Regarding claims 17-20, Afsenius teaches an image capture device comprising:
a first optical element (OBJ);
a first sensor (D1) configured to receive an image from the optical element via a first ray path having a first optical path length;
a second sensor (D3) configured to receive the image from the optical element via a second ray path having a second optical path length; and
an image processor electrically coupled to the first sensor and the second sensor, the image processor configured to obtain a focused image, wherein the focused image has an extended depth of field based on the first optical path length and the second optical path length (para. 39);
wherein the first sensor and the second sensor have an aligned optical axis (Fig. 1) [claim 18];

the second optical path is shorter than the first optical path length (Fig. 1) [claim 20].
	Afsenius does not specifically teach the second image sensor of a second type which is different from the first image sensor of the first type and the processor configured to obtain an image in a low light condition based on the first image and the second image.
	Kaplinsky teaches an image capture device comprises a first image sensor of a first type (Fig. 1, item 105), a second image sensor of a second type (104) and a processor configured to obtain a focus image in a low lighting condition (para. 12).
	Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute second image sensor of a second type as taught by Kaplinsky within said image capture device in order to facilitate a capturing of focused images in low lighting condition (Kaplinsky’s para. 12).
Afsenius, as modified by Kaplinsky, does not specifically teach a second optical element disposed between the optical device and the first sensor, wherein the second optical element is configured to adjust a field of view.
	Kravitz teaches an image capture device comprising: a second optical element (104a) disposed between the optical device and the first sensor, wherein the second optical element is configured to adjust a field of view.
	It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second optical element as taught by Kravitz within said image capture device in order to help reduce chromatic aberration (Kravitz’s col. 5, ll. 30-32).
	Regarding claim 21, Afsenius, as modified by Kaplinsky and Kravitz, teaches the invention as claimed in claims 17 above. Kaplinksy further teaches the second image sensor is a monochromatic sensor (104).
.
Claims 14 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afsenius in view of Kaplinsky and Kravitz, and further in view of Bastawros et al. (US Pub. No. 2020/0166692).
Regarding claims 14 and 27, Afsenius, as modified by Kaplinsky and Kravitz, teaches all the claimed limitations except for the optical device is a lenticular lens, however it is well-known to a person having an ordinary skill in the that a lenticular lens also possesses a light turning or directing ability as that of a beamsplitter prism as evidence by the teaching of Bastawros (para. 31). Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a lenticular lens for said prism in order to facilitate a light turning/directing.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-14 and 16-29 have been considered but are moot because the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852